Case 1:20-cv-00318-MSM-LDA Document 33 Filed 07/31/20 Page 1 of 2 PageID #: 412
Case 1:20-cv-00318-MSM-LDA Document 33 Filed 07/31/20 Page 2 of 2 PageID #: 413




                                  Certificate of Service

        The foregoing Transcript Order was filed electronically on July 31, 2020, and is

 available for viewing and downloading from the ECF system. All case participants have been

 served via CM/ECF.

        I certify under penalty of perjury that the foregoing is true and correct. Executed on July

 31, 2020.



                                                             ____________________________
                                                                  s/ Michael C. Keats
                                                                    Michael C. Keats
                                                             michael.keats@friedfrank.com
